DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (claims 32-40) in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner to search all groups of claims, specifically in light of the similar classifications among the groups. Applicant also argues the although there are differences among the claim groups, there are similarities such that similar search strategies could be employed such that no additional search would be required.   This is not found persuasive.
For example, as of 10/14/2022 symbol B64F5/10 produces 17,301 results, B23P2700/01 produces 3756 results, and B23P21/004 produces 10,925 results. Thus, while these symbols represent to closest classifications for the various groups, the sum total of results is far too many to search without employing other strategies (e.g. text searching using limiting terms) to limit the field of search. Due to the substantially distinct designs, modes of operations, functions, and/or effects of the various groups of inventions as outlined in the restriction requirement, different search strategies are required to search for each invention within these pools of references despite some broad similarities among the groups. For example, Applicant points to “work performed on half barrel sections in an assembly line of work stations” as an example of common terms. However, this is a relatively small similarity compared to the substantial differences noted in the restriction requirement. Searching for one particular invention will not necessarily result in finding art sufficiently relevant to some or all other groups. To search among such a relatively large pool of references for multiple (specifically eight) distinct inventions with different designs, modes of operations, functions, and/or effects is indeed a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 5/4/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference (specifically the Maskow et al. NPL) listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 32 is objected to because of the following informalities:
Claim 32, lines 3-4 refers to “a process direction”. Lines 6-7 similarly refer to “a process direction”. The examiner recommends amending these to recite --a first process direction-- and --a second process direction--, respectively, to better distinguish between the process directions of the first and second assembly lines, especially in view of the dependent claims discussed further below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “the takt time” in line 2. It is unclear to which takt time this refers. For examination purposes, it will be interpreted as --the first takt time--.
Claim 33 recites “the process direction” in line 3. It is unclear to which process direction time this refers (noting two instances of “a process direction” for each assembly line). For examination purposes, it will be interpreted as --the first process direction-- in accordance with the objection to claim 32 above.
Claim 33 recites “the assembly line” in line 4. It is unclear to which assembly line this refers. For examination purposes, it will be interpreted as --the first assembly line--.
Claim 34 recites “the process direction” in line 4. It is unclear to which process direction this refers. For examination purposes, it will be interpreted as --the second takt time--.
Claim 35 recites “the assembly line” in line 2. It is unclear to which assembly line this refers. For examination purposes, it will be interpreted as --the first assembly line--.
Claim 36 recites “the assembly line” in line 2. It is unclear to which assembly line this refers. For examination purposes, it will be interpreted as --the first assembly line--.
Claim 37 recites “the inversion station” in lines 3-4. It is unclear to which inversion station this refers (noting there are implicitly two, one for each of the uniform and non-uniform lower barrel sections). For examination purposes, it will be interpreted as --each inversion station--.
Claim 38 recites “the upper half barrel section” in lines 1 and 2-3 (two instances). It is unclear to which upper half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the upper half barrel sections--.
Claim 38 recites “the lower half barrel section” in lines 2 and 3 (two instances). It is unclear to which lower half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the lower half barrel sections--.
Claim 39 recites “attaching the splice plate to one of the upper half barrel sections and lower half barrel sections”. It is unclear if a single splice plate is being attached to only one barrel section, lower or upper, or if a splice plate is being attached to each of an upper AND lower section, of if the splice plate is being attached to one or both of the upper sections OR lower sections. From the context of the specification in conjunction with Figs. 9-11, it appears that more than one splice plate is being applied to either the upper sections OR the lower sections in the first step. It appears that this should be recites as, for example, --attaching splice plates to the upper half barrel sections or the lower half barrel sections--. In this case, “plate” in line 6 should also be amended to --plates--.
Claim 39 further recites “the upper half barrel section” in lines 4 and 6 (two instances). It is unclear to which upper half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the upper half barrel sections--.
Claim 39 further recites “the lower half barrel section” in lines 4 and 6-7 (two instances). It is unclear to which lower half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the lower half barrel sections--.
Claim 40 further recites “the upper half barrel section” in lines 1 and 2-3 (two instances). It is unclear to which upper half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the upper half barrel sections--.
Claim 40 further recites “the lower half barrel section” in lines 2 and 3 (two instances). It is unclear to which lower half barrel section this refers (noting there are at least two - uniform and non-uniform). For examination purposes, it will be interpreted as -- the lower half barrel sections--.
In conjunction with the above, “a lower boundary” in line 2 should be amended to recite --lower boundaries--.
Claim 40 recites the limitation "the upper boundary" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This should be amended to recite --an upper boundary-- in conjunction with the above.
Claim 40 recites --a lower half barrel section--. It is unclear if this is the same lower half barrel section(s) as recited previously or a different one. For examination purposes, it will be interpreted as --the lower half barrel sections--.

Allowable Subject Matter
Claim 32 is allowed.
Claims 33-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Datas et al. (U.S. PGPub 2020/0094991) is considered the closest art of record. Datas discloses a method for assembling a fuselage, comprising advancing an upper half barrel section (36) of fuselage in a process direction along a first assembly line (60) at a first takt time (implied by stopping at stations - paragraph 90) and advancing a lower half barrel section (34) of fuselage in a process direction along a second assembly line (58) at a second takt time (paragraph 89); attaching the upper half barrel sections to the corresponding lower half barrel sections to form two full barrel sections (10). Fuselage sections 10 would obviously be connected to form a complete fuselage. However, Datas does not disclose both uniform and non-uniform sections on different lines, nor does Datas advance upper and lower sections along the same line before joining them, or rotate the lower half sections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726